DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.
The subject matter claimed in the instant application is fully disclosed in the Pub. No.20200001124:
Instant application:

1. A method for performing automated respirator mask fit testing, the method comprising: 

obtaining, with one or more processors, at least one three-dimensional (3D) facial image of an individual; 






converting, with the one or more processors, the facial image to numerical data for analysis, the numerical data representative of facial features, facial dimensions, and/or facial locations on the face of the individual; 


determining, with the one or more processors, based on the numerical data, a head form category for the individual; 

determining, with the one or more processors, based on the head form category and the numerical data, a face volume for the individual; and 













generating, with the one or more processors, a mask fit pass indication responsive to the face volume satisfying face volume fit criteria for the head form category; or 







2. The method of claim 1, further comprising: obtaining, with the one or more processors, one or more physical parameters and/or one or more demographic parameters for the individual; and generating, with the one or more processors, the mask fit pass or fail indication based on the face volume and a comparison of the one or more physical parameters and/or one or more demographic parameters for the individual to corresponding physical parameter and/or demographic parameter criteria for the head form category. 

3. The method of claim 2, further comprising: determining, with the one or more processors, a weighted combination of the face volume, the one or more physical parameters, and the one or more demographic parameters; and generating, with the one or more processors, the mask fit pass or fail indication based on a comparison of the weighted combination to corresponding weighted fit criteria for the head form category. 

4. The method of claim 2, wherein the one or more physical parameters comprise one or both of a height and a weight of the individual. 

5. The method of claim 2, wherein the one or more demographic parameters comprise one or more of an age, a gender, and a race of the individual. 

6. The method of claim 1, wherein the one or more processors are configured such that the head form category comprises a NIOSH Head form Category, wherein NIOSH Head form Categories include small, medium, large, long/narrow, and short/wide. 

7. The method of claim 1, further comprising determining, with the one or more processors, a recommended respirator mask manufacturer and/or model for the individual based on the head form category, the numerical data, the face volume for the individual. 

8. The method of claim 1, wherein determining, with the one or more processors, based on the numerical data, the head form category for the individual, comprises: determining a face length and a face width of the individual; and determining the head form category based on the face length and the face width. 

9. The method of claim 1, further comprising determining the facial volume fit criteria for the head form category by: obtaining, with the one or more processors, at least one fit test three-dimensional (3D) facial image of a plurality of human or human model test subjects in a statistically significant sample size of human or human model test subjects; converting, with the one or more processors, the fit test facial images of the plurality of human or human model test subjects to numerical fit test data for analysis, the fit test data representative of facial features, facial dimensions, and/or facial locations on the faces of the plurality of human or human model test subjects; determining, with the one or more processors, based on the numerical fit test data, head form categories for the plurality of human or human model test subjects; and for those human or human model test subjects with the head form category, aggregating, with the one or more processors, the fit test data to determine the facial volume fit criteria for the head form category. 

10. The method of claim 1, wherein generating, with the one or more processors, the mask fit pass indication or the mask fit fail indication 

11. The method of claim 1, wherein the one or more processors are configured such that an algorithm used to determine the face volume for the individual changes based on the head form category. 

13. A tangible, non-transitory, machine-readable medium storing instructions that when executed effectuate operations including:

obtaining at least one three-dimensional (3D) facial image of an individual;
converting the facial image to numerical data for analysis, the numerical data representative of facial features, facial dimensions, and/or facial locations on the face of the individual; 
determining, based on the numerical data, a head form category for the individual; 
determining, based on the head form category and the numerical data, a face volume for the individual; and 
generating a mask fit pass indication responsive to the face volume satisfying face volume fit criteria for the head form category; or
generating a mask fit fail indication responsive to the face volume not satisfying the face volume fit criteria for the head form category. 

14. A system comprising one or more processors and memory storing instructions that when executed by the processors cause the processors to effectuate operations comprising: 
obtaining at least one three-dimensional (3D) facial image of an individual; 
converting the facial image to numerical data for analysis, the numerical data representative of facial features, facial dimensions, and/or facial locations on the face of the individual; 
determining, based on the numerical data, a head form category for the individual; determining, based on the head form category and the numerical data, a face volume for the individual; and 
generating a mask fit pass indication responsive to the face volume satisfying face volume fit criteria for the head form category; or
generating a mask fit fail indication responsive to the face volume not satisfying the face volume fit criteria for the head form category. 

15. A method for performing automated personal protective equipment fit testing, the method comprising: 
obtaining, with one or more processors, at least one three-dimensional (3D) image of at least a portion of an individual;
converting, with the one or more processors, the image to numerical data for analysis, the numerical data representative of bodily features, bodily dimensions, and/or bodily locations on the body of the individual; 
determining, with the one or more processors, based on the numerical data, a body part category for the portion of the individual;
determining, with the one or more processors, based on the body part category and the numerical data, a body part volume for the individual; and 
generating, with the one or more processors, a personal protective equipment pass indication responsive to the body part volume satisfying body part volume fit criteria for the body part category; or
generating, with the one or more processors, a personal protective equipment fail indication responsive to the body part volume not satisfying the body part volume fit criteria for the body part category. 

16. The method of claim 15, wherein the personal protective equipment comprises a respirator mask, industrial head protection equipment, eye and face protection equipment, hand protection equipment, or clothing; and wherein the portion of the individual comprise a corresponding one of a head, a face, a hand, a torso, legs, or feet of the individual.








Pub. No. 20200001124:

1. A method for performing automated respirator mask fit testing, the method comprising: 

obtaining, with one or more processors, at least one initial two-dimensional (2D) or three-dimensional (3D) facial image of an individual from an initial respirator mask fitting visit; 

obtaining, with the one or more processors, at least one current 2D or 3D facial image of the individual from a subsequent respirator mask fitting visit; 

converting, with the one or more processors, the initial facial image and the current facial image to numerical initial visit data and subsequent visit data for analysis, the initial visit data and the subsequent visit data representative of facial features, facial dimensions, and/or facial locations on the face of the individual;

identifying, with the one or more processors, facial reference points in the initial visit data and the subsequent visit data; 

determining, with the one or more processors, whether the facial reference points in the initial visit data and the subsequent visit data meet alignment criteria; and 

responsive to a determination that the facial reference points in the initial visit data and the subsequent visit data meet the alignment criteria: 


determining, with the one or more processors, based on the initial visit data and subsequent visit data, whether differences between corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data breach one or more pre-defined allowable deltas (ADs); and 

generating, with the one or more processors, a mask fit pass indication responsive to differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data not breaching the one or more pre-defined ADs; or



2. The method of claim 1, further comprising determining, with the one or more processors, based on the differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data, one or more rates of change for the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data. 

3. The method of claim 2, further comprising predicting, with the one or more processors, based on the one or more pre-defined ADs and the one or more rates of change for the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data, an expected failure date when differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data will breach the one or more pre-defined ADs. 

4. The method of claim 1, further comprising obtaining, with the one or more processors, weight information for the individual at the initial respirator mask fitting visit and the subsequent respirator mask fitting visit; determining, with the one or more processors, a relationship between a weight of the individual and the differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data; and predicting, with the one or more processors, based on the relationship, a degree of weight gain and/or loss by the individual that will cause the differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data to breach the one or more pre-defined ADs. 

5. The method of claim 1, further comprising: categorizing, with the one or more processors, the face of the individual into a NIOSH Headform Category based on the initial visit data, the subsequent visit data, and/or the differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data; and determining, with the one or more processors, the one or more pre-defined ADs based on the categorized NIOSH Headform Category. 

6. The method of claim 5, wherein the one or more processors are configured such that NIOSH Headform Categories include small, medium, large, long/narrow, and short/wide. 

7. The method of claim 1, further comprising determining, with the one or more processors, a recommended respirator mask manufacturer and/or model for the individual based on the initial visit data, the subsequent visit data, and/or the differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data. 

8. The method of claim 1, further comprising obtaining, with the one or more processors, demographic information for the individual at the initial respirator mask fitting visit and/or the subsequent respirator mask fitting visit, the demographic information comprising 

9. The method of claim 8, further comprising, determining, with the one or more processors, a relationship between the demographic information of the individual and the differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data; and predicting, with the one or more processors, based on the relationship, whether the differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in future visit data will breach the one or more pre-defined ADs. 

10. The method of claim 1, further comprising determining, with the one or more processors, based on the differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data, presence of a temporary facial blemish; and adjusting, with the one or more processors, based on the determination of the presence of a facial blemish, the determination of whether the differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data breach the one or more pre-defined ADs. 

11. The method of claim 1, further comprising determining, with the one or more processors, based on the differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data, presence of skin cancer on the face of the individual. 

12. The method of claim 1, further comprising determining, with the one or more processors, based on the differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data, presence of heart disease in the individual. 

13. The method of claim 1, further comprising determining, with the one or more processors, based on the differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data, presence of asymmetric skin migration indicative of a stroke or Bell's Palsy in the individual. 

14. The method of claim 1, further comprising determining, with the one or more processors, a recommended respirator mask manufacturer and/or model for a different individual based on the initial visit data, the subsequent visit data, and/or the differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data. 

15. The method of claim 14, further comprising obtaining, with the one or more processors, weight information for the individual at the initial respirator mask fitting visit and the subsequent respirator mask fitting visit; determining, with the one or more processors, a relationship between a weight of the individual and the differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial 

16. The method of claim 1, wherein determining, with the one or more processors, based on the initial visit data and subsequent visit data, whether differences between corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data breach one or more pre-defined ADs comprises comparing a plurality of facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data to corresponding ADs for individual facial features, facial dimensions, and/or facial locations. 

17. The method of claim 16, wherein the one or more processors are configured such that determining whether differences between corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data breach one or more of the pre-defined ADs comprises determining a weighted combination of the comparisons of the plurality of facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data to the corresponding ADs for the individual facial features, facial dimensions, and/or facial locations. 

18. The method of claim 1, wherein the one or more processors are configured such that the initial visit data and subsequent visit data each comprise millions of individual data points, and determining whether differences between corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data breach the one or more pre-defined ADs comprises comparing individual data points in the initial visit data to corresponding individual data points in the subsequent visit data. 

19. The method of claim 1, wherein the one or more processors are configured such that determining whether differences between corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data breach one or more of the pre-defined 

20. The method of claim 1, wherein the one or more processors are configured such that determining whether differences between corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data breach one or more of the pre-defined ADs comprises determining at least one initial facial area and at least one subsequent facial area of the face of the individual represented in the initial visit data and subsequent visit data and comparing a difference between the at least one subsequent facial area and the at least one initial facial area to a corresponding AD for facial area. 

21. The method of claim 1, wherein the one or more processors are configured such that determining whether differences between corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data breach one or more of the pre-defined ADs comprises determining at least one initial facial point to point distance and at least one subsequent facial point to point distance of the face of the individual represented in the initial visit data and subsequent visit data and comparing a difference between the at least one subsequent facial point to point distance and the at least one initial facial point to point distance to a corresponding AD for facial point to point distance. 

22. The method of claim 1, further comprising determining the one or more pre-defined ADs by: obtaining, with the one or more processors, at least one first fit test two-dimensional (2D) or three-dimensional (3D) facial image of a plurality of human or human model test subjects in a statistically significant sample size of human or human model test subjects; obtaining, with the one or more processors, at least one second fit test two-dimensional (2D) or three-dimensional (3D) facial image of the plurality of human or human model test subjects in the statistically significant sample size of human or human model test subjects, wherein faces of the plurality of human or human model test subjects are changed between the first fit test and the second fit test; converting, with the one or more processors, the first and second fit test facial images of the plurality of human or human model test subjects to numerical first and second fit test data for analysis, the first and second fit test data representative of facial features, facial dimensions, and/or facial locations on the faces of the plurality of human or human model test subjects; and for those human or human model test subjects in the plurality of human or human model test subjects who experience a change event between the first and second fit test, aggregating, with the one or more processors, the first and second fit test data to determine the one or more pre-defined ADs for the facial features, facial dimensions, and/or facial locations on the faces of the plurality of human or human model test subjects. 

23. The method of claim 22, wherein a change event comprises an even after which a human or human model test subject can no longer be successfully fit tested at the second fit test to a respirator mask used in the first fit test using conventional fit test methods. 

24. The method of claim 22 wherein aggregating the first and second fit test data to determine the one or more pre-defined ADs comprises determining averages and standard deviations of differences in measurements represented by the numerical first and second fit test data corresponding to the facial features, facial dimensions, and/or 

25. The method of claim 22, further comprising: validating the one or more pre-defined ADs with fit test data for a plurality of actual respirator users (RU) who experience a change event between fit tests. 

26. The method of claim 1, wherein generating, with the one or more processors, the mask fit pass indication responsive to differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data not breaching the one or more pre-defined ADs; or generating, with the one or more processors, the mask fit fail indication responsive to differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data breaching the one or more pre-defined ADs is performed for two or more different types of respirator masks using the same initial visit data and subsequent visit data. 

27. The method of claim 1, further comprising performing visit-over-visit fit testing for (1) personal protective equipment (PPE) mandated to require such fit testing, or (2) PPE for which a manufacturer recommends such fit testing. 

28. A tangible, non-transitory, machine-readable medium storing instructions that when executed effectuate operations including: obtaining at least one initial three-dimensional (3D) facial image of an individual from an initial respirator mask fitting visit; obtaining at least one current 3D facial image of the individual from a subsequent respirator mask fitting visit; converting the initial facial image and the current facial image to numerical initial visit data and subsequent visit data for analysis, the initial visit data and the subsequent visit data representative of facial features, facial dimensions, and/or facial locations on the face of the individual; identifying facial reference points in the initial visit data and the subsequent visit data; determining whether the facial reference points in the initial visit data and the subsequent visit data meet alignment criteria; and responsive to a determination that the facial reference points in the initial visit data and the subsequent visit data meet the alignment criteria: determining, based on the initial visit data and subsequent visit data, whether differences between corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data breach one or more pre-defined allowable deltas (ADs); and generating a mask fit pass indication responsive to differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data not breaching the one or more pre-defined ADs; or generating a mask fit fail indication responsive to differences between the corresponding facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data breaching the one or more pre-defined ADs. 

29. A system comprising one or more processors and memory storing instructions that when executed by the processors cause the processors to effectuate operations comprising: obtaining at least one initial three-dimensional (3D) facial image of an individual from an initial respirator mask fitting visit; obtaining at least one current 3D facial image of the individual from a subsequent respirator mask fitting visit; converting the initial facial image and the current facial 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (US 20060235877) in view of Koehler (US 20150040910).
Considering claims 1, 13, 14, 15, Richard teaches a method for performing automated respirator mask fit testing, the method comprising: 
obtaining, with one or more processors (Fig.2-3, [0184]]), at least one three-dimensional (3D) facial image of an individual (902, Fig.6-17, [0033] memory 20 may be provided to store data 
converting, with the one or more processors (Fig.2-3, [0184]]), the facial image to numerical data for analysis, the data representative of facial features, facial dimensions, bodily features, bodily dimensions, and/or facial locations,  bodily locations on the face/body of the individual ([0039] 3D scan of the face via image file (wrl, stl, iges) or a test file giving reference points (csv), [0049]-[0052] scanner preferably covers the entire head, including the individual features, e.g., ears, nostrils, etc., [0141]); 
determining, with the one or more processors (Fig.2-3, [0184]]), based on the data, a head form category for the individual ([0141] calculate the distances between points and then a recommendation for the most appropriate mask size can be made based on the dimensions, [0142] Datum Points, [0144] Delta View, [0146] Full Facial Scan, [0175] In step 904, at least a portion of the patient data is communicated to a mask system database); 
determining, with the one or more processors (Fig.2-3, [0184]]), based on the head form/ body part category and the data, a face volume/ body part volume for the individual ([0141] calculate the distances between points and then a recommendation for the most appropriate mask size can be made based on the dimensions, [0142] Datum Points, [0144] Delta View, [0146] Full Facial Scan, [0175] In step 904, at least a portion of the patient data is communicated to a mask system database); and 
generating, with the one or more processors (Fig.2-3, [0184]]), a mask fit/ personal protective equipment pass indication responsive to the face volume/ body part volume satisfying or 
generating, with the one or more processors, a mask fit/ personal protective equipment fail indication responsive to the face volume/ body part volume not satisfying the face volume fit criteria for the head form category. 
Richard do not clearly teach a numerical data.
Koehler teaches a numerical data ([0145]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Koehler to Richard in order to provide accurate measurements of mask fit.
Considering claim 2, Richard and Koehler further teach obtaining, with the one or more processors, one or more physical parameters and/or one or more demographic parameters for the individual; and generating, with the one or more processors, the mask fit pass or fail indication based on the face volume and a comparison of the one or more physical parameters and/or one or more demographic parameters for the individual to corresponding physical parameter and/or demographic parameter criteria for the head form category (Richard: Fig.13-17, [0175] In step 908, the best-fit mask system signal/result is communicated to the terminal, Koehler: Fig. 13, 15, [0145], [0150] represents the individual FFs for each mask as indicated in the Figure). 
Considering claim 3, Richard and Koehler further teach determining, with the one or more processors, a weighted combination of the face volume, the one or more physical parameters, and the one or more demographic parameters; and generating, with the one or more processors, or fail indication based on a comparison of the weighted combination to corresponding weighted fit criteria for the head form category (Richard: Fig.13-17, [0175] In step 908, the best-fit mask system signal/result is communicated to the terminal, Koehler: Fig. 13, 15, [0145], [0150] represents the individual FFs for each mask as indicated in the Figure). 
Considering claim 4, Richard and Koehler further teach wherein the one or more physical parameters (physical characteristics) comprise one or both of a height and a weight of the individual (Richard: [0062], [0145]). 
Considering claim 5, Richard and Koehler further teach wherein the one or more demographic parameters comprise one or more of an age, a gender, and a race of the individual (Richard: [0062] patient's age, whether the patient wears glasses, whether the patient has facial hair, whether the patient wears dentures, and/or whether the patient is male or female). 
Considering claim 6, Richard and Koehler further teach wherein the one or more processors are configured such that the head form category comprises a NIOSH Head form Category, wherein NIOSH Head form Categories include small, medium, large, long/narrow, and short/wide (Richard: [0116], [0139]-[0147]). 
Considering claim 7, Richard and Koehler further teach determining, with the one or more processors, a recommended respirator mask manufacturer (Richard: [0029]) and/or model for the individual based on the head form category, the numerical data, the face volume for the individual (Richard: Fig.13-17, [0115], [0175] In step 908, the best-fit mask system signal/result is communicated to the terminal, Koehler: Fig. 13, 15, [0145], [0150] represents the individual FFs for each mask as indicated in the Figure). 
Considering claim 8, Richard and Koehler further teach wherein determining, with the one or more processors, based on the numerical data, the head form category for the individual, comprises: determining a face length and a face width of the individual; and determining the head form category based on the face length and the face width (Richard: Fig.13-17, [0116] mask sizes by comparing the measured patient facial dimensions with the nominal "best fit" dimensions stored for each mask size in the database, [0175] In step 908, the best-fit mask system signal/result is communicated to the terminal, Koehler: Fig. 13, 15, [0145], [0150] represents the individual FFs for each mask as indicated in the Figure). 
Considering claim 9, Richard and Koehler further teach determining the facial volume fit criteria for the head form category by: obtaining, with the one or more processors, at least one fit test three-dimensional (3D) facial image of a plurality of human or human model test subjects in a statistically significant sample size of human or human model test subjects (Richard: 902, Fig.6-17, [0033] memory 20 may be provided to store data relating to the patient, [0129], [0132] obtain one or more dimensions from the patient's front and/or profile images); converting, with the one or more processors, the fit test facial images of the plurality of human or human model test subjects to numerical fit test data for analysis, the fit test data representative of facial features, facial dimensions, and/or facial locations on the faces of the plurality of human or human model test subjects  (Richard: [0039] 3D scan of the face via image file (wrl, stl, iges) or a test file giving reference points (csv), [0049]-[0052] scanner preferably covers the entire head, including the individual features, e.g., ears, nostrils, etc., [0141], Koehler: [0145]); determining, with the one or more processors, based on the numerical fit test data, head form categories for the plurality of human or human model test subjects (Richard: [0039] 3D scan of the face via 
Considering claim 10, Richard and Koehler further teach wherein generating, with the one or more processors, the mask fit pass indication or the mask fit fail indication is performed for two or more different types of respirator masks using the same numerical data. 
Considering claim 11, Richard and Koehler further teach wherein the one or more processors are configured such that an algorithm used to determine the face volume for the individual changes based on the head form category. 
Considering claim 16, Richard and Koehler further teach wherein the personal protective equipment comprises a respirator mask, industrial head protection equipment, eye and face protection equipment, hand protection equipment, or clothing; and wherein the portion of the individual comprise a corresponding one of a head, a face, a hand, a torso, legs, or feet of the individual (Richard: Fig.13-17, [0175] In step 908, the best-fit mask system signal/result is communicated to the terminal, Koehler: Fig. 13, 15, [0145], [0150] represents the individual FFs for each mask as indicated in the Figure).
Allowable Subject Matter
4.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641